Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection
Claim 4, line 2, “the first installation rib” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min (KR20170121808).
Regarding claim 1, Min teaches a switch apparatus for an automobile, comprising: a main body 110 which has an open lower side (the body defines an opening space to receive the PCB); a cover body 130 which is inserted into the open lower side of the main body and is coupled to the main body; a dial switch apparatus 150 which is installed on the main body and has an annular wheel knob 150 rotatable with a virtual rotation axis disposed in a vertical direction as a rotation center (paragraph 34 of the enclosed translation); a touch type switch apparatus 170 which is installed on the main body and has a capacitive touch pad 171 which is touched by a user and pressed in an up-down direction (paragraphs 69, 91 of the enclosed translation); a main 
Regarding claim 13, Min teaches the switch apparatus further comprising: a push switch apparatus 170 which is installed on the main body 110 and has a push button 170 pressed in the up-down direction by the user, wherein a switch signal from the push switch apparatus is further input to the main PCB, and a hole through which the push button is exposed is formed on the upper side of the case body 130 (Figs. 1-7 and paragraph 91).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Young (KR20180042517).
Regarding claim 12, Min does not teach the switch apparatus comprising: a scroll switch apparatus. However, Young teaches a similar multi-functional switch device that comprises a scroll switch apparatus 400 which is installed on a main body 100 and has a scroll switch knob 410 rotatable with a rotating shaft 413 disposed in a horizontal direction as a rotation center, wherein a switch signal from the scroll switch apparatus is further input to a main PCB 200, and a hole through which the scroll switch knob is exposed is formed on an upper side of the case body (Figs. 1-5).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Young in the switch device of Min to provide a multi-functional switch device.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Li (CN206819327).
Regarding claim 20, Min does not teach the capacitive touch pad including a plastic portion, an anti-glare portion and an anti-fingerprint portion. However, Li teaches a similar capacitive touch pad that comprises a plastic or PET silicon rubber portion, which is coated with anti-glare material, and the anti-glare material is coated with anti-fingerprint material. Li does not explicitly teaches the use of heat to bond the different portions of the capacitive touch pad to achieve a certain hardness. However, this is an implicit teachings, since the coating process uses a heat to coat different material. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Li in the switch device of Min to provide a touch switch with anti-glare and anti-fingerprint features.  
Allowable Subject Matter
Claims 2-6, 11, 14, 21, 24-27 and 31, 32, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed switch device  wherein a first installation rib is formed to protrude from an upper surface of the main body, and an input unit insertion groove into which a lower portion of the dial switch apparatus and a lower portion of the touch type switch apparatus are inserted is formed inside the first installation rib, a first drain rib is formed to protrude downward from the main body, and a first drain hole extending downward from a bottom surface of the input unit insertion groove is formed inside the first drain rib, the main PCB includes a through hole through which the first drain rib passes, and a second drain rib is formed to protrude upward from the cover body, and a second drain hole into which the first drain rib is inserted is formed inside the second drain rib.  
Regarding claim 4, the prior art fails to teach or show, alone or in combination, the claimed switch device wherein a second installation rib which surrounds the first installation rib and forms a ring insertion groove between the first installation rib and the second installation rib is further formed on an upper surface of the main body, the switch apparatus further comprises a mood ring of which a lower portion is inserted into the ring insertion groove and an upper portion protrudes from the ring insertion groove to surround the dial switch apparatus, the mood ring being illuminated by light generated by a light source provided in the main PCB.  
Regarding claim 14, the prior art fails to teach or show, alone or in combination, the claimed switch device  wherein the touch type switch apparatus 170 further includes a PCB 190 to which a touch signal of the capacitive touch pad is input, a case which has open upper side and lower side and the open upper side covered with capacitive touch pad and into which the PCB is inserted, a cover which is inserted into the open lower side of the case to cover the open lower side of the case, is coupled to the case, and in which an actuator vibrating in a horizontal direction during operation is installed, and a base which is installed below the cover to be coupled to the cover, has a hinge shaft disposed in the horizontal direction, is rotatable up and down with the hinge shaft as a rotation center, and has a lower surface from which a pusher portion is formed to protrude, and when the base is rotated downward with the hinge shaft as the rotation center, the pusher BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/boApplication No.: NEWDocket No.: 2832-1068PUS1 Page 5 of 9 portion contacts a switch provided on an upper surface of the main PCB to operate the actuator.  
 Regarding claim 24, the prior art fails to teach or show, alone or in combination, the claimed switch device wherein the dial switch apparatus further includes an annular inner wheel, an annular outer wheel which is coupled to an outer periphery of the inner wheel to be rotatable in a circumferential direction and to which the wheel knob is coupled, and an annular wheel base which is disposed below the inner wheel and the outer wheel so that the inner wheel is coupled to the wheel base to be movable up and down and has a pusher portion formed to protrude from a lower surface, the wheel knob covers upper sides of the inner wheel and the outer wheel, BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/boApplication No.: NEWDocket No.: 2832-1068PUS1 Page 6 of 9 when the wheel knob is pressed downward, the pusher portion contacts a switch provided on an upper surface of the main PCB.  
Regarding claim 31, the prior art fails to teach or show, alone or in combination, the claimed switch device wherein the scroll switch apparatus further includes a knob holder which shields an open upper end of an installation portion outside the installation portion formed to protrude from the upper surface of the main body and is installed in the installation portion to be linearly movable and has a pusher portion inserted into the installation portion, and to which the scroll switch knob is rotatably coupled, and a sensor shaft which is rotatably coupled to the knob holder in the circumferential BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/boApplication No.: NEWDocket No.: 2832-1068PUS1 Page 7 of 9 direction to be rotated by a rotational force of the scroll switch knob and has a detection unit at a portion inserted into the main body, the rotating shaft disposed in the horizontal direction is formed to protrude in an axial direction from the scroll switch knob, and the main PCB includes a sensor which detects a circumferential rotation angle of the detection unit when the sensor shaft is rotated in the circumferential direction and a switch which is contacted by the pusher portion when the knob holder moves linearly. 
Regarding claim 35, the prior art fails to teach or show, alone or in combination, the claimed switch device wherein the scroll switch knob includes a detent holder which is formed to be elongated in the axial direction, a scroll knob body which is formed to be elongated in the axial direction so that the detent holder is inserted into the scroll knob body to be elongated in the axial direction and is provided in the circumferential direction to be rotatable with respect the detent holder, an elastic member which is inserted into the scroll knob body and is installed in the detent holder, a detent which is inserted into the scroll knob body, is elastically supported by the elastic member, and is installed in the detent holder to be movable in the axial direction, and a cam member which is coupled to the scroll knob body to be rotated together with the scroll knob body 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833